Mr. Justice del Toro
delivered the opinion of the court.
This is an appeal taken from a judgment rendered by the District Court of Arecibo sentencing Ramón Hernández as guilty of a crime against the public health, to be confined in jail for a period of two months, and to pay a fine of $50 and the costs.
The transcript of the record is composed of the information, the plea of the defendant, the judgment and the notice of appeal.
The record having been received in this Supreme Court, the appellant, through his counsel, filed a brief in which he included a statement of facts, notice of which does not appear to have been served on the adverse party, nor is it approved or certified to by the trial judge; and taking such statement as a basis, the evidence is discussed, and it is alleged that it is insufficient to support the judgment.
This Supreme Court has, on a number of occasions, heretofore decided that the way of permitting the consideration on .an appeal of the evidence heard at the trial, is to include it in a bill of exceptions or statement of facts, duly approved and ■certified to by the trial judge.
*669The evidence alleged to have been heard has therefore not come to ns in an authentic form, and we cannot take it into consideration in order to determine whether it was sufficient or insufficient to warrant the judgment.
Consequently, having furthermore examined all the records, and found that no material error whatsoever has been committed, we are of the opinion that the judgment appealed from should be affirmed.

Affirmed.

Justices Figueras, MacLeary and Wolf concurred.
Mr. Chief Justice Hernández did not take part in the decision of this case.